                                                                   _ . Wa.ERKS0FFt06 ,
                                                                     OiSTRICt COORT E.D.N.Y.
   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK                                   ★ JAN 09 2019 ★

   ROMANUS CASTRO,                                                BROOKLYN OpF/CE
                                          Plaintiff,          MEMORANPUM & ORDER


                          -against-                           18-cv^6578(ENV)(LB)

   PSEG LONG ISLAND,

                                          Defendant.




   VITALIANO,D.J.



          Plaintiff Romanus Castro, proceeding pro se, commenced this action against PSEG Long

   Island ("PSEG")on November 19,2018. Castro paid the required filing fee to bring this suit.

   Nonetheless, for the reasons discussed below, the action is dismissed without prejudice because

   the Court lacks subject matter jurisdiction to hear it.



                                               Background


           On or about February 10, 2016,PSEG contacted Castro and informed him that, during an

   inspection of his electric meter, it was determined that the electric usage was not properly

   measured. (Compl.,ECF No. 1, at 1-2,11). As a result, he was billed $4,441.04 for unmetered

   usage and an additional $407.87 for the cost ofPSEG's investigation. {Id. at 2). Plaintiff
   disputes the amount owed and seeks $10 million in damages. {Id. at 7).




(JDK^
                                           Legal Standard


       The burden of establishing federal subject matter jurisdiction rests on the shoulders ofthe

party starting a federal lawsuit. That party must prove jurisdiction by a preponderance ofthe

evidence. See, e.g.., Augienello v. FDIC,310 F. Supp. 2d 582,587-88(S.D.N.Y. 2004).

Although the district court"must accept as true all material factual allegations in the complaint,"

it need not draw inferences favorable to the party asserting jurisdiction, J.S. ex rel. N.S. v. Attica

Cent. Schs., 386 F.3d 107,110(2d Cir. 2004), and "no presumptive truthfulness attaches to the

complaint's jurisdictional allegations,"              310 F. Supp. 2d at 588(quoting Guadagno v.

WallackAder Levithan Assocs., 932 F. Supp. 94,95(S.D.N.Y. 1996)).

        Lack of subject matter jurisdiction cannot be waived and may be raised at any time by a

party or by the Court on its own initiative. See Henderson ex rel. Henderson v. Shinseki, 562

U.S. 428,434, 131 S. Ct. 1197,179 L. Ed. 2d 159(2011)("[Fjederal courts have an independent

obligation to ensure that they do not exceed the scope of their jurisdiction, and therefore they

must raise and decide jurisdictional questions that the parties either overlook or elect not to

press."). If a court lacks subject matter jurisdiction, it must dismiss the action. Fed. R. Civ. P.

12(h)(3); Arbaugh v. Y&HCorp.,546 U.S. 500, 514,126 S. Ct. 1235, 163 L. Ed. 2d 1097

(2006); Durant, Nichols, Houston, Hodgson & Cortese-Costa, P.C. v. Dupont, 565 F.3d 56,62-

63(2d Cir. 2009). For that reason, even if a plaintiff has paid the court's filing fee, a district

court may dismiss a case,sua sponte, if it determines that the court lacks subject matter

jurisdiction or that the action is frivolous. Fitzgerald v. First East Seventh St. Tenants Corp.,

221 F.3d 362, 363-64(2d Cir. 2000); see also Hawkins-El III v. AIG Fed. Sav. Bank, 334 F.

App'x 394, 395(2d Cir. 2009)(summary order)(affirming a district court's sua sponte dismissal

of a fee-paid frivolous complaint).
                                             Discussion


        Construing the complaint's allegations to "raise the strongest arguments they suggest,"

McLeod V. Jewish Guildfor the Blinds 864 F.3d 154, 156(2d Cir. 2017)(quoting Berlin v.

United States, 478 F.3d 489,491 (2d Cir. 2007)), it is clear that the Court lacks subject matter

jurisdiction over Castro's claims. The basic statutory grants ofsubject matter jurisdiction are

contained in 28 U.S.C. §§ 1331 and 1332.

        One grant of authority, 28 U.S.C. § 1331, establishes the district courts' federal question

jurisdiction, under which courts like this one have jurisdiction over "all civil actions arising

under the Constitution, laws, or treaties ofthe United States." Bounds v. Pine Belt Mental

Health Care Res., 593 F.3d 209,215(2d Cir. 2010)(quoting 28 U.S.C, § 1331). A case properly

invokes federal question jurisdiction when federal law creates the plaintiffs cause of action or

when "the well-pleaded complaint necessarily depends on resolution of a substantial question of

federal law." Bracey v. Bd ofEduc., 368 F.3d 108, 113(2d Cir. 2004)(internal quotation marks

and citation omitted). In his complaint, Castro does not allege facts to state a colorable claim

arising under federal law. His complaint does not establish that federal law creates the cause of

action or that his right to relief necessarily depends on the resolution of a substantial question of

federal law. The Court, therefore, concludes that the complaint does not invoke federal question

jurisdiction.

        The other grant of authority, 28 U.S.C. § 1332, defines the diversity jurisdiction of

federal district courts, which obtains when the plaintiff and defendant are of diverse citizenship

and "the matter in controversy exceeds the sum or value of$75,000, exclusive of interest and

costs." 28 U.S.C. § 1332(a); see also Bayerische Landesbank, N.Y. Branch v. Aladdin Capital
Mgmt. LLC,692 F.3d 42,48(2d Cir. 2012). The party asserting diversity jurisdiction bears the

burden of proving that it exists by a preponderance ofthe evidence. Aurecchione v. Schoolman

Transp. Sys., Inc., 426 F.3d 635,638(2d Cir. 2005). Castro, however, has not alleged any facts

to show that the parties are diverse in citizenship or that his complaint meets the statutory

amount in controversy. Indeed,since the exhibits attached to the complaint reveal that Castro

resides in Arveme, NY and that PSEG receives mail in Melville, NY,(e.g., CompL,ECF No. 1,

at 11), his pleadings appear to prove just the opposite. This strongly suggests that the parties are

not diverse and, consequently, that Castro may not invoke the Court's diversity jurisdiction.

        Moreover, this case is fundamentally a contract dispute, arising from a bill for only

$4,848.91. It is, therefore, legally certain that Castro could not recover an amount in excess of

$75,000, much less the $10 million he demands. Even if this were a tort case and punitive

damages were available, an award reaching the upper limits allowed by due process would not

total $75,000. See State Farm Mut. Auto. Ins. Co. v. Campbell,538 U.S. 408,425,123 S. Ct.

1513,155 L. Ed. 2d 585 (2003)("[F]ew awards exceeding a single-digit ratio between punitive

and compensatory damages... will satisfy due process."). As such, the amount in controversy

requirement is not satisfied. See, e.g., Leskinen v. Halsey, 571 F. App'x 36,39(2d Cir. 2014)
(summary order); Fernicola v. Toyota Motor Corp., 313 F. App'x 408,408-09(2d Cir. 2009)

(summary order). Any amendment to plead jurisdiction would be futile, and leave for that

purpose is denied.
                                              Conclusion


       For the reasons discussed above, the Court dismisses the complaint for lack ofsubject

matter jurisdiction but without prejudice to its refiling in a state court of appropriate jurisdiction.

        Although plaintiff paid the filing fee to initiate this action, the Court certifies, pursuant to

28 U.S.C. § 1915(a)(3), that any appeal from this Memorandum and Order would not be taken in

good faith and, therefore, informa pauperis status is denied for the purpose of an appeal. See

Coppedge v. United States^ 369 U.S. 438,444-45,82 S. Ct. 917,8 L. Ed. 2d 21 (1962).

        The Clerk of Court is directed to enterjudgment accordingly, to mail a copy of this

Memorandum and Order to plaintiff, and to close this case.

        So Ordered.

Dated: Brooklyn, New York
        November 28, 2018



                                                           /s/ USDJ ERIC N. VITALIANO
                                                               ERIC N. VITALIANO
                                                               United States District Judge
